DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement(s) (IDS) is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art  does not teach or render obvious independent claims 1, 19, and 20, specifically “the dielectric member including a first section and a second section, the first section covering the slot at a first slide position, the second section covering the slot at a second slide position next to the first slide position, and the first section and the second section having different relative permittivities or different thicknesses with each other.” This arrangement will provide unique antenna performance not realized by the prior art.
Tanizaki et al. (U.S. Patent No. 6133887) teaches an antenna array (13a-13c) ; and a dielectric member (18a-18c) that is attached to the waveguide and is movable (See Fig. 1), but does not teach a slot antenna combined with the dielectric member which is slidable. It would not have been obvious to modify Tanizaki since it would be unpredictable to change the type of the antenna to a slot antenna.
The rest of the claims are allowable based on their dependence from the above claims. 


Allowable Subject Matter
Claims 1-20 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL MUNOZ whose telephone number is (571)270-1957. The examiner can normally be reached M-F 9 a.m. - 5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/DANIEL MUNOZ/Primary Examiner, Art Unit 2896